 HEAVY CONSTR.LABORER'S LOCAL 663Heavy Construction Laborer'sLocal663, AFL-CIO(Robert A.Treuner Construction Co. and Owen H.Breckner and Associates,Inc.)andPaul A. Burn-ham, Jr.Case 17-CB-1093August 10, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn March 16, 1973, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled cross-exceptions and a brief in support of thecross-exceptions and in support of the AdministrativeLaw Judge's Decision.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyordersthatRespondent,HeavyConstructionLaborer'sLocal No.663,AFL-CIO, Nevada, Mis-souri,itsofficers,agents, and representatives, shalltake the action set forth in the Administrative LawJudge's recommended Order.DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Administrative Law Judge: The in-stant proceeding I was heard before me on December 5,1972,2 in Nevada, Missouri, upon a complaint by GeneralCounsel3 alleging certain violations of Section 8(b)(1)(A)and (2) of the Act.Upon the entire record,4 with due consideration of theiNames are as amended at the hearing2Unless otherwise specified, all dates are in 19723The charge was filed on September 19 and served by registered mail onSeptember 20 An amended charge was filed on November 3 and similarlyserved on November 7 The complaint issued on November 17455briefs filed by General Counsel and Respondent, and frommy observation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATIONRobertA. Treuner Construction Co., herein calledTreuner, and Owen H. Breckner and Associates, Inc., here-in called Breckner, are each independent masonry contrac-tors. The base office of Treuner is in Sedalia, Missouri, andof Breckner in Willard, Missouri. Annually, Treuner andBreckner each have a direct inflow of purchased goods andservices valued in excess of $50,000. I find, as admitted, thatTreuner and Breckner are each engaged in commerce, andthat Respondent Union is a labor organization within themeaning of the Act.11THE UNFAIR LABOR PRACTICESA. Essential IssuesAll issues stem from Respondent's operation of a hiringhall under agreement or arrangement with certain employ-ers.Under Section 8(b)(1)(A), itis alleged that RespondentthreatenedPaul A.Burnham to cause his work to be re-duced bycurtailing his referrals for employment,and thatit threatened it would refuseto provideunion clearance forspecific jobs.Under Section8(b)(2), it is alleged that Re-spondent demanded, attempted to cause,and caused thedischarge of Burnhamby his employer,Breckner,and thedischarge of Dennis Williamsby hisemployer, Treuner.5B. Introductory FactsRespondent is party to a collective-bargaining contractwith an employers' association, and has entered into thesame contract with individual employers, in the general areaof Kansas City, Missouri. As pertinent, the contract pro-vides hiring hall procedures, viz:Section 1....the employer may bang into any job4General Counsel's motion to correct transcript (as appears in the formalpublic files) is hereby granted without objection5Respondent moves to dismiss the complaint as to Williams, onthe basisof the limitation provisions in Sec 10(b), in that the original charge filed onSeptember 19 made no reference to Treuner, and that Treuner's name firstappeared in the amended charge filed on November 2, which wasmore than6 months after Williams' termination on March 26. The original chargespecifically alleged that Respondent violated Sec 8(b)(2) as toWilliams andBurnham, under an exclusive hiring hall arrangement, but it erroneouslynamed Wayne Neil as Williams' employer. Respondent was not unaware thatTreuner was the real employer involved Treuner is not a respondent or partyin the caseIdo not find that the failure to specify Treuner'sname in theoriginal charge presents a jurisdictional defect or fatal variancewith theallegations in the complaint The complaint did not adda new cause of actionin relation to the original charge SeeGranada Mills, Inc,143 NLRB 957,958, InIIt is not aprerequisite for a violation of Sec. 8(b)(2) to identifythe particular employer who has been caused to discriminate.SeeInternation-al Longshoremen's & Warehousemen's Union, Local No 12 (Donald DWilson,et al),155 NLRB 1042, 1050 Furthermore, the amended charge "relatesback" and "defines more precisely" the allegations enumeratedin the ongi-nal and timely charge.N L R B v Gaynor News Company, Inc,197 F.2d 719(C A 2, 1952), affd 347 U S 17 (1954) And seeThe Lynn Pacific Corporation,187 NLRB 589 The motion is denied205 NLRB No. 69 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom any place of jurisdiction up to two men in thecraft covered by this Agreement, or twenty-five per-cent of all the men employed on the job in such craft,whichever number is the greater; however, it is under-stood that the first man on the job shall be selected bythe Local Union having jurisdiction of the area inwhich the job is located.In addition to the 25 per cent mentioned above, theUnions agree to give due consideration to anyemployer's request for specific employees when re-quested by name.Section 2.. ..the employer shall not employ work-men, either to start a new job or replace a workman orfilla new position on a job in progress without firstcalling the appropriate Union office or representativeand requesting a referral of applicants for the job orjobs available.Section 3. The Union shall have the opportunity tofill the employer's request for men qualified to performthe work involved for a period of 24 hours. If the Unionis unable to refer applicants within the 24-hour period,the employer may avail himself of other employmentsourcesSection 4. The Employer shall have the right to ac-cept or reject any job applicant... .Since the covered employers have given up and delegatedto the Union, for a period of 24 hours, the right to hire thefirst employee on the job and any additional employeesbeyond the maximum of two employees or 25 percent of thecomplement permitted the employers initially to be broughtonto a new job-it is found that, to such extent, an exclusivehiring hall is contemplated by the agreement.' Therefore, inthe operation of such an exclusive referral arrangement, theUnion was bound to act without discrimination as wouldencourage or discourage union membership.7 In practice,the testimony indicates that the functions of administeringthe hiring hall and issuingjob referrals were carried out andcontrolled entirely by Robert Cargill, assistant businessagent of the Union. He also appoints the job stewards andpersonally collects the dues from each member. Cargill runsthe hiring hall from his home in the area of Nevada, Missou-ri.8At such location, telephone calls, from employers andapplicants for work, are the principal means of communica-tion. Cargill regularly travels throughout five counties vis-iting jobsites, and is away from his home for lengthyperiods. In his absence, there is no one at his home, and noarrangements are made for taking messages. He estimatedthat membership in the Union consisted of about 125 labor-ers, of whom 60 were employed on union jobs, at the timeof the hearing. In 1972, he had about two job referral re-quests each week, some coming directly from the stewards.As he testified, he has an "odd system" of file cards in6E g,Local 25,Marine Division,InternationalUnion of Operating Engi-neers,AFL-CIO (AmericanDredging Company),149 NLRB 519, 535,LocalUnion 136, Muskingum Valley DistrictCouncilof the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, et at (Frank Vlack Company),165 NLRB 1040, 10417Local 357,InternationalBrotherhood of Teamsters [Los Angeles-SeattleMotor Express] v NLRB ,365 U S 667 (1961)8The Union hasa business office inKansas City, about 100 miles northof Nevadaselecting applicants for job referrals .9 He makes the judg-ment himself, in each case, on the basis of such criteriaas-how many members out of work, how much work ap-plicant had in past, how long out of work, distance fromhome, territory involved, means of transportation, and vari-ous demands on the farm. He also stated that the degree ofskill required on the job is a "great factor," although he didnot clarify whether or how this factor was communicated tohim by the employer, or how he determined the skill qualifi-cation of the individual laborer. Hiring "off the bank,"i.e.,an applicant obtained his own job, was generally regardedby Cargill as a violation of the hiring hall procedures by theapplicant and the employer. However, he testified that hetold laborers, about five or six times during the year, thatthey could obtain a job on their own. But such hiring, afterthe fact, still must be cleared with Cargill. In certain cases,Cargill reserved the job referral for a specific member weeksbefore the particular work became available. It appears inthe record that, in 1972, certain members engaged in aconcerted movement to protest Cargill's methods of manag-ing the hiring hall. The complaint does not allege that theentire hiring hall system, as practiced by Cargill, is unlawful,and I do not pass on such question. The foregoing providesa pertinent background against which the specific issuesherein may be evaluated.C.WilliamsOn February 25, Robert Treuner, president of the firm,telephoned Cargill that he had the masonry subcontract atthe Adrian High School and expected to begin work on thisproject in the spring. He inquired as to the hiring proce-dures, and Cargill described the terms of the contract. Un-der such terms, Treuner could bring in two of his regularemployees, members of a sister local, but was required toobtain his first laborer by referral from the Union. Duringthis time period, Harold Watson, in the employ of a con-tractor,Wayne Neil, was the only steward of the Union atthe entire Adrian project. About March 15, when Cargillvisited thejobsite, he was told by Watson that he should getin touch with Treuner, who was in the process of moving in.On March 20, between 8 and 10 a.m., while Treuner was atthejobsite, the general contractor, B. H. Brown, introducedWatson as "the job steward." Treuner asked Watson if hecould contact Cargill to provide a laborer ready to startwork the next morning; if possible he would like to haveWilliams, who was referred to him as being familiar with thejob.Watson stated he would talk to Cargill that evening,and he would "see to it" that Treuner had a man to workthe next day. On March 21, Williams was there when Treun-er arrived in the morning. Treuner said, "I assume you arethe man that is oing to work for me." Williams answered,"This is right." 1§ Williams worked from March 21 through23, but not on Friday, March 24, because of rain. On sepa-9 These were not produced in evidence The contract refers to the mainte-nance of a "hiring list "10 In February, Williams had worked 5 days for Wayne Neil at the Adrianproject, afterWatson had called him. Cargill had given Watson subsequentapproval without issuance of a work order (i e, an instance of hiring "off thebank") On March 20, Watson called Williams and told him to come downto work for Treuner, that he had been unable to get hold of Cargill, and thathe would keep trying to notify Cargill about this job HEAVY CONSTR. LABORER'S LOCAL 663rate days that week,Watson tried to communicate withCargill-three times by telephone and one visit to Cargill'shome-without success." On March 26,in the evening,Treuner reached Cargill by telephone.When Treuner re-vealed that he had started the job on March 21, Cargill said,"How can you, you don'thave one of my men there?"Treuner explained that Watson,the steward,had broughtWilliams and he assumed Cargill knew all about it. Cargillmade it clear that Williams was not"one of his men," andifTreuner wanted to keep Williams he would have to let goone of his two regular employees brought to thejob.Treun-er protested that it was unfair,as he already had one of theUnion'smen(Williams)on the job.Cargill then stated thatWilliams would have to be laid off.Treuner said that hewould not discharge him, that Cargill"would have to."They "finally agreed"that Cargill would send another manthe following morning and see that Williams was not backon thejob.That evening,on instructions from Cargill, Wat-son told Williams not to show up the next day. On March27,Williams did not appear on the job,and Cargill wasthere together with Earl Dotson,the new man.Cargill gaveTreuner a contract and said that,if signed,they were readyto go to work.Treuner signed,stating-"All I want is oneman so I can go to work."Dotson was then appointed theunion steward for the Treuner job.On April 6,Williams and his father, both members of theUnion,together with Watson,went to the union meeting inKansasCity.Theyspoke withWillardWilkinson, theUnion's president,complaining about Cargill's treatment ofWilliams on the Adrian job.Cargill explained that Williamshad been"hired off the bank,"and he had to tell the stewardnot to have Williams show up for work.Williams continuedhis efforts to obtain employment through the Union. At theend of April,Cargill referred him to the Parker job in Hor-ton,Missouri,where he worked for about I month.Cargill testified that,at the union meeting in April, heindicated he had two jobs in mind for Williams at somefuture time either at Foodtown or Parker.Williams' fatherorWatson asked him if he "could o.k." Williams for theTreuner job.Wilkinson then told Cargill to call Treuner andtry to get Williams back on that job.12 After the meeting,Cargill called Treuner, who said he had no openings thenbut would call for Williams later.In late April,Treunertelephoned Cargill for a laborer,specifically requesting Wil-liams. However,Cargill did not send Williams because hehad him down for the Foodtown or Parker jobs.Instead,Paul Burnham was sent to Treuner, was hired,and thereaf-ter appointed by Cargill to replace Dotson as steward.Treuner credibly testified as follows: About April 7, hecalled Cargill for an extra man, and specifically asked forWilliams. Treuner quoted from the contract the provisionthat the Union would give "due consideration" to theemployer's request for a specific employee.Cargill repliedthat it was up to him to place the man wherever he thinksfit.Burnham gave the testimony that,about April 6 (proba-bly April 7),Cargill referred him to the Treuner job. Initial-ly, the general contractor(Brown)refused to allow him on11Whether he had been home that weekevery nightto sleep-Cargillanswered,"Not everynight, I doubt "12Corroborated by Wilkinson457the job because Williams was the man requested, but relent-ed after talking to Cargill by telephone. The following weekCargill came to the jobsite and told Burnham, "if anyoneasks why you were sent on this job, tell them that you hadknown about the job previously and had asked for thisemployment with me." 13 In fact, Burnham had no previousknowledge of the job.Conclusions as to WilliamsThere is no contention at the hearing that the 24-hourexclusive hiring hall system, as delineated in the contract,was not applicable when Williams was hired on March 21.The essential arrangement was agreed upon in the telephoneconversation between Treuner and Cargill on February 25,and honored by Treuner thereafter. Particularlyconsideringthe custom of prehire agreements on new projects in theconstruction industry, I find that suchan understandingarrived at by both knowledgeable parties was binding uponthem, preceding the actual signing of the contract. 14 Thehiring hall agreement provides that the employer's requestfor job referrals be made to the "appropriate Union officeor representative." Although Watson was the only stewardof the Union then on the project, it cannot be held in thepresent circumstances that he was authorized to give finalapproval for the hiring of Williams on the Treuner job;indeed Treuner was so aware. However, Watson was cer-tainly acting as intermediary for Treuner and apparentagent of the Union in his repeated attempts to convey toCargill Treuner's specific request for Williams. 15 In the op-eration of an exclusive hiring hall, it is an essential duty ofthe union to make itself reasonably available to applicantsand to the covered employers relying thereon. I find that,despite all reasonable efforts for several days after theTreuner job was begun, the Union, through Cargill, wasinaccessible to fulfill Treuner's request to supply the firstlaborer on the job. Further, the "due consideration"clausewhich is part of the hiring hall arrangementis not a mean-ingless gesture,and must be given some effect, as intendedby the negotiating parties. It is also relevant to consider themanner inwhich the exclusive hiring hall wasadminis-tered-virtually out of the vest pocket of Cargill,maintain-ing no regular hiring list or system on a visibly equitablebasis,16being frequently inaccessible, and applying broadsubjective judgments in selecting an applicant for referral.Against the entire background, and particularlybecause ofCargill's unavailability during an extended period, I findthat "due consideration" was not given to Treuner's specificrequest to hire Williams. The factor stressed by Respondent13Uncontradicted14E g.,InternationalAssociationof Bridge,Structural and Ornamental IronWorkers, AFL-CIO, LocalUnionNo 577 (Various EmployersinHannibal,Missouri),199 NLRB No8, Local 117, UnitedBrotherhoodof Carpenters &Joiners of America, AFL-CIO (Peter KiewitSons'Co),189 NLRB 690, In1,Local Union 136, Carpenters, supra,165 NLRB at 104115 See, e g.,United Brotherhood of Carpenters & Joiners of America, Local1281, AFL-CIO (Raber-Keif, Inc),152 NLRB 629, 630.16As for example, the relative priority of equally qualifiedindividuals,including nonmembers, in the order of their makingapplication, and leavingthem to thedecisionwhether or not to reject the job offeredfor personal orextraneousreasons Cf,InternationalUnion of OperatingEngineers,Hoistingand PortableLocal No 513, AFL-CIO (S J Groves and Sons Go),199 NLRBNo. 155. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the relative scarcity of jobs during the materialperiod, it appears to me, would be all the more reason fordistributing the available jobs to applicants, including non-members, on an even-handed and nondisparate basis. I donot perceive that Cargill was justified in the elimination ofWilliams simply because he had informed Dotson of theTreuner job 4 weeks before it started and Dotson said hewas interested. Among other things, there was no commit-ment made to Dotson, and no consideration given to therelative rights of other applicants, such as Williams, as ofthe maturation of the job.The agreement permits Treuner to hire directly if theUnion is unable to fill his request for men within a 24-hourperiod. Accordingly, I hold that Williams was validly em-ployed on March 22, more than 24 hours after Treuner's jobrequest. Respondent's decision that, in any event, Williamsvoluntarily quit on March 27 17 when he failed to show upfor work is rejected. Unquestionably, Cargill demanded thatTreuner discharge Williams or, in lieu thereof, one of hisregular men. Treuner was unwilling but finally did agreethatWilliams may be relieved on the basis that Cargillwould attend to the matter and send another man in Wil-hams' stead.Watson, as instructed, told Williams not toshow up, and Williams complied-as not to prejudice hisopportunity for future work through the Union's referralsystem. Treuner knew and acquiesced, though reluctantly,in Respondent's conduct, while agreeing in effect that theUnion would act as agent for the termination. In thesecircumstances. I find that Williams was constructively dis-charged.18Cargill stated as a reason for his action that Williams hadhired "off the bank," 19 although admittedly this was not anuncommon practice and at times specifically authorized byCargill.The violation of Section 8(b)(2) is made out byRespondent's attempting to cause and causing Williams'discharge, unwarranted by the terms of the exclusive hiringhall, for reasons other than Williams' failure to pay theUnion's periodic dues and fees, and which clearly tends toencourage union membership, or membership regularity, incompelling adherence to arbitrary practices of the unionleadership 2°On April 6, Treuner's specific request for Williams wasagain ignored by Cargill. This time, by his own admission,Cargill was directed by the Union's president to get Wil-liamsback on the Treuner job, if available, and Cargillagreed to do so. Instead, he referred Burnham to the job,and sought to create a false justification by requesting Burn-ham to say he was promised this job in advance. Cargill'stestimony pertaining to the job request of Treuner is clearlyto be discredited. I find, in this instance, that Cargill plainlyfailed to give "due consideration" to Treuner's request for17At this time, Treuner was signatory to the formal contract18Teamsters, Chauffeurs,Warehousemen, Stablemen and Helpers Local 182(S A Scullen Co),164 NLRB 234, 23519An additional reason was that Williams "had more than his share ofwork in the territory, it being short "20 E g ,Teamsters, Chauffeurs,Warehousemen, Stablemen and Helpers Local182 (S A Scullen Co), supra, International Union of Operating Engineers,Local No 513, AFL-CIO, (S J Groves andSonsCo ), supra, Laborers Inter-nationalUnion of North America, Local 1177 (Nichols Construction Corpora-tion),183 NLRB 1063Williams, and that his refusal to refer Williams was arbi-traryand discriminatory.From all the evidence,it is reason-ably inferrable that Cargill'sactualmotivation was todemonstrate that he was the sole arbiter in determining jobplacement,and to serve as a warning that his favor and goodwill are to be nurtured and sustained.21Therefore, I con-clude that Williams was discriminatorily denied ajob refer-ralon or about April 7, with the necessary effect ofencouraging union membership, in violation of Section8(b)(2).D. BurnhamIn late 1970, Burnham was told by Cargill that he couldseek his own work, or hire "off the bank." Thereafter, he didso in specific instances. He had virtually continuous em-ployment on union jobs for 1- 1 /2 years until the end of June1972.22 In mid-July, he was part of a group of laborers whovisited theUnion's office in Kansas City to complainagainst Cargill's "unjust hiring practices." On August 11, aspecial union meeting was held to air these grievances.Burnham was chosen and acted as spokesman for the pro-testers.Addressing all the members present, he questionedifanyone knew where he stood on the hiring list. UnionPresidentWilkinson then stated that there was "no suchthing as a hiring list," that the men are "sent out at Cargill'sdiscretion," and "not how their names turn up." Wilkinsonwas asked if a man would be referred if specifically request-ed by a contractor. He answered, "he would if he hasn'tbeen working quite a bit," and if "he had his dues paid upand if he was qualified." 23 He also told them that, if theywere not cleared for a job by Cargill, "they could be wroteout for discharge and sometimes" brought up on chargesbefore the Union. Burnham stated that some members werehardly given any referrals, while others, including himself,were favored in receiving continuous work. Cargill thenreplied, "If you are complaining about working too much,Ican damn sure accommodate you on that matter." 24 OnAugust 16, Burnham and eight other members of the Unionsent a letter of complaint concerning Cargill to the Interna-tional and requested an mvestigation.25After completing his work at the Treuner job, Burnhamremained unemployed, although he actively sought workthrough the Union. On September 11, he went to the CentralStates project, and was hired at 12:30 p.m. by Breckner'ssuperintendent,William Battenberg, on a temporary basis,because a regular laborer did not show up for work that day.The Union'sjob steward, Victor Jennings, had been unableto reach Cargill that morning to send another man. Burn-ham informed Jennings he did not have an advance referralslip, but he had a paid-up union card, Cargill was "peeved"21Cf,International Longshoremen's Association, Local No 1581, AFL-CIO(Manchester Terminal Corporation),196 NLRB 118622Although Burnham estimated he worked 4 months on the Treuner Job,itappears that he was seeking employment in early July, or about 3 monthsafter he started with Treuner23Watson 's testimony24 Cargill admitted saying that Burnham "wouldn't have that problemanymore "5 In mid-September, the letter was reviewed in detail with a representativeof the International at a meeting attended by Cargill and the members whosigned the letter HEAVY CONSTR. LABORER'S LOCAL 663at him, and he felt he was entitled to the work. He askedJenningsto let Cargill know he was working there. Cargillwas soinformed that evening. On September 12, at thejobsite, Cargill told Battenberg he would have to get rid ofBurnham, mentioning that Burnham "had caused him trou-ble." Battenberg did not wish to let Burnham go. He sug-gested that they wait a day or two to see if the regularlaborer would return to work. Cargill also spoke to DennisWilliams, who was then employed on the Central States job.He told Williams he needed someone to turn in a complaintagainst Burnham for hiring "off the bank." Williams said hewas complaining himself because Cargill had run him offthe Adrian job after the union steward had put him to work.Jennings came over at this point, when Cargill said, "I willbet you my farm that I get Paul Burnham's card or a hun-dred fifty dollars, and have him off thejob." On the follow-ing day, Battenberg again refused Cargill's request thatBurnham be discharged, and asked that the demand besubmitted in writing. On Monday, September 18, Brecknerreceived a letter signed by Union President Wilkinson re-questing Burnham's discharge on the ground that he washired without notifying the Union, in violation of the con-tract. Burnham was terminated at the end of that day.On September 19, Burnham filed with the Board thecharge in the instant case. On September 22, Burnhamasked Cargill if he was going to get the letter Cargill prom-ised him to verify that a certain contractor had told Cargillhe would not hire Burnham because he was a "troublemak-er." 26 Cargill replied, "Why should I do anything for you....You have a lawsuit against me."Conclusions as to BurnhamAs alleged by General Counsel, I find that, at the unionmeeting on August 11, Cargill threatened to curtailBurnham's future job referrals because Burnham, as spokes-man of the protest group, complained about Cargill's "un-just" operation of the hiring hall. Similarly, I find thatCargill, with the same motive of reprisal, threatened to getBurnham's union card and to "have him off" Breckner's jobon September 12, and that he impliedly threatened on Sep-tember 22 not to do anything for Burnham because he hadfiled a charge with the Board against Cargill. These consti-tuted separate violations of Section 8(b)(1)(A).27The ostensible reason for causing Burnham's dischargeby Breckner was that he had hired "off the bank." It hasalready been shown that Cargill's practice in this regard wasarbitrary, disparate, and inconsistent. Burnham was instru-mental in lodging organized protests with the Union and theInternational against Cargill's management of the exclusivereferral system. Clearly, there were concerted activities pro-tected under Section 7, and encompassed within the kind of26On September 12, at the Central Statesjobsite, Cargill had told Burnhamhe "would have" sent him to the Sell job but the contractor, in calling forsome men,instructed him not to send"Burnham or Frank Ross because theyare troublemakers" Cargill offeredto get Burnham "a letter on that," if hewished, and Burnham so requested27 SeeInternational Associationof Bridge,Structural and Ornamental IronWorkers, Local 350 (Atlantic County Building Trades Employers Association,et al),164 N LRB 644, 650-651,United Brotherhood of Carpenters andJoinersof America, Local 1281, AFL-CIO (Raber-Kief, Inc), supra459discrimination proscribed in Section 8(b)(2).18 It is suffi-ciently evident from the entire record, particularly in viewof Cargill's threats to and regarding Burnham,supra,thatthe Union attempted to cause and did cause Burnham'sdischarge by Breckner substantially for reasons relating tohis protected concerted activities, thereby violating Section8(b)(2).11THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It has been found that Respondent unlawfully causedTreuner to discharge Dennis R. Williams on March 27, andthat Respondent discriminatorily denied Williams a job re-ferral to Treuner on or about April 7, in violation of Section8(b)(2). It has also been found that Respondent unlawfullycaused Breckner to discharge Paul A. Burnham on Septem-ber 14, in violation of Section 8(b)(2). It shall therefore berecommended that Respondent notify Treuner, Breckner,and other employers using the hiring hall, that it has noobjection to the employment of Williams and Burnham,and that Williams and Burnham will have full use of thehiring hall facilities without discrimination for the purposeof referrals for employment. It shall also be recommendedthat Respondent make Williams and Burnham whole forany loss of earnings suffered by each of them as a result ofthe discrimination practiced against them. Such paymentsshall be equal to the amount of wages each of them wouldhave earned but for the discrimination, in accordance withthe standards set forth in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Robert A. Treuner Construction Co. and Owen H.Breckner and Associates, Inc., are each employersengagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Heavy Construction Laborer's Local No. 663, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.By attempting to cause and causing Robert A. TreunerConstruction Co. to discharge Dennis R. Williams onMarch 27, 1972; by refusing to issue a job referral to Wil-liams on or about April 7, 1972, for employment withTreuner; and by attempting to cause and causing Owen H.28 E g,Local Union 136, Muskingum District Council of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, supra,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America,Local No 38, (Al Johnson Construction Co),146 NLRB 1627, cf.Hoisting andPortable Engineers, Local No 4, et at (The Carlson Corporation),189 NLRB36629IbidAnd seeLocal 1098, United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Chauncey Construction Company, Inc),186 NLRB385,United Brotherhood of Carpenters and Joiners of America, Local 1281AFL-CIO (Raber-Keif, Inc), supra 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDBreckner and Associates, Inc., to discharge Paul Burnhamon September 14, 1972, because Burnham had engaged inconcerted activities protected by Section 7 of the Act, Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(2) of the Act.4.By the foregoing, and by other acts and conduct re-straining and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3oRespondent, Heavy Construction Laborer's Local No.663, AFL-CIO, Kansas City and Nevada, Missouri, its offi-cers, agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Robert A. TreunerConstruction Co., or any other employer, to discriminateagainst Dennis R. Williams, or any other employee or appli-cant for employment, in violation of Section 8(a)(3) of theAct.(b)Discriminatonly refusing to issue a job referral toDennis R. Williams, in the operation of its exclusive hiringhall.(c)Causing or attempting to cause Owen H. Brecknerand Associates, Inc., or any other employer, to discriminateagainst Paul A. Burnham, or any other employee or appli-cant for employment, in violation of Section 8(a)(3) of theAct, or by discriminatorily denying Burnham or any otheremployee or applicant job referrals because they engage inthe exercise of nghts guaranteed in Section 7 of the Act.(d)Threatening members, employees, or applicants foremployment with loss of jobs, internal union discipline,denial or curtailment of job referrals, or any other reprisal,because they engage in protests against the Union's discn-minatory referral practices or engage in any other conductprotected by Section 7 of the Act.(e) In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Make whole Dennis R. Williams and Paul A. Burn-ham for any loss of earnings suffered by each of them as aresult of the discrimination against them, in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all refer-ral records and any other records relevant and necessary forthe determination of the amounts of backpay due.(c)Notify Robert A. Treuner Construction Co., Owen H.Breckner and Associates, Inc., and all other employers whouse Respondent's exclusive hiring hall, and mail copies ofsuch notice to Dennis R. Williams and Paul A. Burnham,that Respondent has no objection to the employment ofeitherWilliams or Burnham, and that Williams and Burn-ham will have full use of the hiring hall facilities withoutdiscrimination for the purpose of referrals for employment.(d) Post at Respondent Union's offices, meeting halls,and hiring halls, copies of the attached notice "Appen-dix." 31Copies of said notice, on forms provided by theRegional Director for Region 17, after being duly signed byRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken to ensure that said notices are not al-tered, defaced, or covered by any other material.(e)Mail to the Regional Director for Region 17 signedcopies of said notice for posting by Robert A. TreunerConstruction Co. and Owen H. Breckner and Associates,Inc., if willing, at their business offices and constructionsites where notices to their employees are customarily post-ed.(f)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.30 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT cause or attempt to cause Robert A.Treuner Construction Co., or any other employer, inviolation of Section 8(a)(3) of the Act, to discriminateagainst Dennis R. Williams, or any other employee orapplicant for employment, or discriminatorily refuse toissue to Williams a job referral in the operation of ourexclusive hiring hall.WE WILL NOT cause to attempt to cause Owen H.Breckner and Associates, Inc., or any other employer,to discriminate against Paul A. Burnham, or any otheremployee or applicant for employment, in violation ofSection 8(a)(3) of the Act, or by discriminatorily deny-ing Burnham, or any other employee or applicant, jobreferrals because they engage in the exercise of rightsguaranteed in Section 7 of the Act.WE WILL NOT threaten members, employees, or appli-cants for employment, with loss of jobs, internal union HEAVY CONSTR. LABORER'S LOCAL 663discipline,denial or curtailment of job referrals, or anyother reprisal,because they engage in protests againstdiscriminatory referral practices of the Union, or otherconduct protected by Section 7 of the Act.WE WILL NOT,in any other manner,restrain or coerceemployees in the exercise of the rights guaranteed inSection7 of the Act.WE WILLmake whole Dennis R. Williams and PaulA. Burnham for any loss of earnings suffered by eachof them as a result of the discrimination against them,plus 6-percent interest.WE WILL notify Robert A. Treuner Construction Co.,Owen H. Breckner and Associates, Inc., and all otheremployers who use our exclusive hiring hall,and mailcopies of such notice to Dennis R. Williams and PaulA. Burnham,that Williams and Burnham will have fulluse of our hiring hall facilities without discriminationfor the purpose of referrals for employment.DatedBy461HEAVYCONSTRUCTIONLABORER'SLOCALNo663,AFL-CIO(Labor Organization)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 616 Two Gateway Center, Fourthat State, Kansas City, Kansas 66101, Telephone 816-374-4518.